Exhibit 10.35

SENIOR MANAGEMENT SETTLEMENT AGREEMENT

This Senior Management Settlement Agreement (the “Settlement Agreement”) is
entered into on this          day of                         , 2009 (the
“Signing Date”), between Energy Partners, Ltd. (the “Company”) and
                         (“Individual”) (collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Individual have entered into various arrangements that
provide the Individual with certain potential claims to receive cash payments
and/or the settlement of equity compensation awards in exchange for Individual’s
continuous employment with the Company;

WHEREAS, the Company is undergoing a significant restructuring that requires the
Company to address its ability to fully perform its potential obligations under
these arrangements;

WHEREAS, the Company’s promise to pay the settlement payment provided for within
this Settlement Agreement is sufficient consideration for the exchange of
Individual’s potential claims under the arrangements noted below;

WHEREAS, subject to the approval of the United States Bankruptcy Court for the
Southern District of Texas, Houston Division (the “Court”) in that certain case
styled In re Energy Partners, Ltd., et al., case no. 09-32957 (jointly
administered), the Company and Individual now desire to amend the Parties’
rights and obligations with regard to the compensation arrangements in exchange
for new rights and obligations that will be governed solely by this Settlement
Agreement; and

WHEREAS, each arrangement by and between the Company and Individual that shall
be affected by this Settlement Agreement is specified below.

NOW, THEREFORE, in consideration of the mutual promises and benefits contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

SETTLEMENT AGREEMENT

1. Effectiveness of Agreement. This Settlement Agreement shall become effective
only upon the occurrence of the following two events: (a) Individual executes
this Settlement Agreement within the specified time period noted below, and
(b) the Court approves this Settlement Agreement (the “Approval Date”) (the date
on which the later of the two individual events occur shall be referred to
herein as the “Effective Date”). For Individual’s execution to become effective
under this Section 1, Individual must execute and return this Settlement
Agreement to the Company by the later of the following dates: (i) June 30, 2009,
and (ii) the next business day immediately following the Approval Date.

2. Arrangements. As of the Effective Date, Individual is a party to, a
participant in, and/or has an interest in connection with the following
arrangements with or sponsored by the Company:



--------------------------------------------------------------------------------

  ¨  

[Cash Retention Payment agreements, evidenced by a letter to Individual dated
November 17, 2008

 

  ¨  

Energy Partners, Ltd. 2006 Long Term Stock Incentive Plan Special Restricted
Share Unit Agreement

 

  ¨  

Energy Partners, Ltd. 2006 Long Term Stock Incentive Plan Cash-Settled
Restricted Share Unit Agreement

 

  ¨  

Bonuses for the 2008 calendar year]

For purposes of this Settlement Agreement, the arrangements noted above in this
Section 2 shall be collectively referred to as the “Arrangements.”

3. Exchange. Individual will waive, release, discharge, return, surrender or
abandon, as appropriate, any and all potential claims to receive cash and/or
other property arising in respect of, and will surrender to the Company all
outstanding equity compensation awards granted pursuant to, the Arrangements
(collectively, the “Obligations”), in exchange for an allowed general unsecured
claim against the Company in the amount of [$] (the “Settlement Payment”). The
Settlement Payment shall be paid to Individual in accordance with the terms of a
chapter 11 plan of reorganization confirmed by the Court (the date on which such
Settlement Payment is made, the “Settlement Payment Date”), provided that
Individual is still employed by the Company on the Settlement Payment Date or,
if Individual is not employed by the Company on the Settlement Payment Date,
Individual’s termination of employment was due solely to a termination by the
Company without Cause. For purposes of this Agreement, “Cause” shall mean that
Individual: (i) has engaged in gross negligence, gross incompetence or willful
misconduct in the performance of Individual’s duties with respect to the Company
or any of its affiliates, (ii) has refused without proper legal reason to
perform Individual’s duties and responsibilities to the Company or any of its
affiliates faithfully and to the best of Individual’s abilities, (iii) has
materially breached any material provision of a written agreement or corporate
policy or code of conduct established by the Company or any of its affiliates,
(iv) has willfully engaged in conduct that is materially injurious to the
Company or any of its affiliates, (v) has failed to devote substantially all of
Individual’s business time to the Company’s business affairs (excluding failures
due to illness, incapacity, vacations, incidental civic activities, and
incidental personal time), (vi) has disclosed without proper authorization
confidential information of the Company or any of its affiliates that is
injurious to any such entity, (vii) has failed to meet the performance
objectives or standards established for Individual’s job position by
Individual’s employer, (viii) has committed an act of theft, fraud,
embezzlement, misappropriation or willful breach of a fiduciary duty to the
Company or any of its affiliates, or (ix) has been convicted of (or pleaded no
contest to) a crime involving fraud, dishonesty or moral turpitude or any felony
(or a crime of similar import in a foreign jurisdiction).

4. Waiver, Release and Compromise. The Settlement Payment shall be conditioned
upon the execution by Individual of a release agreement in favor of the Company
in the form attached hereto as Exhibit A (the “Release Agreement”) with such
modifications as the Company may reasonably request. The Release Agreement must
be executed and returned to the Company alongside this Settlement Agreement in
accordance with the time limitations described in Section 1 of this Settlement
Agreement.

 

2



--------------------------------------------------------------------------------

5. Agreement. The Parties understand and agree that (a) the consideration for
this Settlement Agreement is contractual and not a mere recital, (b) the
Company’s promise to pay the Settlement Payment is sufficient consideration for
the exchange of the Individual’s potential claims under the Arrangements,
(c) each Party has had the opportunity to engage counsel to review this
Settlement Agreement and advise such Party with respect hereto, (d) this
Settlement Agreement and the agreements contained herein are binding upon, and
inure to the benefit of, the Parties, their respective successors and assigns,
and all persons claiming by or through such Parties, and (e) Individual’s sole
right hereunder is to receive the Settlement Payment in exchange for the Release
Agreement and, if Individual does not execute the Release Agreement, Individual
shall have no right to receive the Settlement Payment. This Settlement Agreement
shall be construed as if jointly drafted by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring either Party by virtue of
the authorship of any provision of this Settlement Agreement.

6. Complete Agreement. This Settlement Agreement and the Release Agreement
contain the complete agreement of the Parties with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements, understandings,
representations and negotiations relating thereto. This Settlement Agreement may
be modified only by written amendment executed by both Parties.

7. Severability. If any provision contained in this Settlement Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.

8. No Admission of Liability. This Settlement Agreement is not an admission of
any liability but is a compromise and neither this Settlement Agreement nor the
payment or provision of the Settlement Payment shall be treated as an admission
of liability. All communications (whether oral or in writing) between and/or
among the Parties, their counsel and/or their respective representatives
relating to, concerning or in connection with this Settlement Agreement, the
negotiation thereof, and information exchanged between the Parties shall be
governed and protected in accordance with Federal Rule of Evidence 408 to the
fullest extent permitted by law.

9. Governing Law. This Settlement Agreement shall be interpreted under and
governed by, construed and enforced in accordance with, and subject to, the laws
of the State of Delaware, without giving effect to any principles of conflict of
laws.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year first above written.

 

ENERGY PARTNERS, LTD. By:     Name:     Title:     INDIVIDUAL   [Name]

 

4



--------------------------------------------------------------------------------

Appendix A

RELEASE AGREEMENT

This Release Agreement (this “Release”) is executed by                         
(the “Individual”) this          day of                         , 2009 (the
“Effective Date”). In consideration of the benefits to be derived from this
Release, the covenants and agreements set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the execution and delivery hereof, the Individual hereby agrees as follows:

1. Senior Management Settlement Agreement. This Release is executed by the
Individual pursuant to the requirements of the Senior Management Settlement
Agreement between the Individual and Energy Partners, Ltd. (the “Company”)
executed as of the date hereof (the “Settlement Agreement”), as a condition to
the receipt of any payments thereunder by Individual. Terms not otherwise
defined in this Release shall have the respective meanings given to such terms
within the Settlement Agreement.

2. Release and Waiver by Individual. For and in consideration of the covenants
and promises contained herein and in the Settlement Agreement, the receipt and
sufficiency of which are hereby acknowledged, Individual, on behalf of himself
and his family, assigns, representatives, agents, heirs and/or attorneys, if
any, hereby covenants not to sue and fully, finally and forever completely
waives, releases and discharges the Company, along with each of its present and
former parents, subsidiaries and/or affiliates, predecessors, successors and/or
assigns, if any (collectively, the “Company Parties”), as well as each of the
Company Parties’ respective past, present and future officers, directors,
managers, members, shareholders, employees, agents, attorneys and
representatives, if any, jointly and severally (collectively, with the Company
Parties, the “Company Released Parties”), of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown, which Individual has or might
claim to have against any of the Company Released Parties:

(a) for the Obligations;

(b) for any and all injuries, harms, damages (whether actual or punitive),
costs, losses, expenses, attorneys’ fees and/or liabilities or other detriments,
other than those relating to fraud, arising out of the Settlement Agreement,
including, but not limited to, the return, surrender, or abandonment of
Individual’s potential claims to receive cash, other property or the
Individual’s equity compensation awards pursuant to such Settlement Agreement;
and

(c) for any and all injuries, harms, damages (whether actual or punitive),
costs, losses, expenses, attorneys’ fees and/or liabilities or other detriments,
if any, whenever incurred or suffered by Individual arising from, relating to,
or in any way connected with, any fact, event, transaction, action or omission
that occurred or failed to occur prior to the Effective Date (but excluding
claims arising out of fraud), including, without limitation:

(i) any claim under state or Federal law that provides civil remedies for the
enforcement of rights arising out of the employment relationship, including,
without limitation, discrimination claims such as claims or causes of action
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et
seq.; Civil Rights

 

A-1



--------------------------------------------------------------------------------

Act of 1866, 42 U.S.C. § 1981; Civil Rights Act of 1991, 42 U.S.C. § 1981a;
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; Fair Labor Standards
Act, 29 U.S.C. § 201, et seq.; Employee Retirement Income Security Act, 29
U.S.C. § 1000 et seq.; Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.;
Worker Adjustment Retraining and Notification Act, 29 U.S.C. § 2101, et seq.;
Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., as amended by
the Older Workers Benefit Protection Act of 1990, or any other Federal or state
statute prohibiting discrimination in employment or granting rights to an
individual arising out of an employment relationship; and

(ii) any claims for unpaid or withheld wages, bonuses, benefits, stock, stock
options, or profit-sharing, wrongful discharge or termination, breach of
contract, promissory estoppel, breach of any implied covenants (including any
duty of good faith and fair dealing), negligence, negligent hiring, negligent
supervision, negligent retention, defamation, invasion of privacy, slander, and
intentional infliction of emotional distress.

3. Additional Covenants and Agreements.

(a) Individual hereby waives, releases and forever discharges each of the
Company Released Parties from any claims that this Release was procured by fraud
or signed under duress or coercion so as to make this Release not binding.

(b) Notwithstanding anything contained herein to the contrary, this Release
shall not release or waive, or in any manner affect or void:

(i) Individual’s or the Company’s rights and obligations under the Settlement
Agreement;

(ii) Individual’s (and if applicable, Individual’s dependents’) right, for so
long as Individual is employed by any Company Released Party, to remain covered
under any insurance policy sponsored, maintained or purchased by any Company
Released Party (if and to the extent that Company Released Party is able to
remain subscribed to such policy on and following the Effective Date of this
Release) in which Individual (and if applicable, Individual’s dependents)
participated as of the Effective Date of this Release;

(iii) Individual’s right to be indemnified by the Company for actions or claims
against Individual resulting from his or her daily and ordinary employment
duties, including, but not limited to, any claim with respect to which
Individual would be entitled to indemnification by the Company under applicable
corporate law, the certificate of incorporation or bylaws of the Company or, if
applicable, those certain indemnity agreements by and between certain of the
Company’s officers or directors and the Company in place as of March 1, 2009; or

(iv) Individual’s rights pursuant to the Energy Partners, Ltd. Change of Control
Severance Plan originally effective March 24, 2005, as amended or the Energy
Partners, Ltd. Employee Change of Control Severance Plan originally effective
September 13, 2006, as amended.

4. Modification. This Release cannot be modified orally and can only be modified
through a written document signed by both parties.

 

A-2



--------------------------------------------------------------------------------

5. Severability. If any provision contained in this Release is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision that
was determined to be void, illegal or unenforceable had not been contained
herein.

6. Choice of Law. This Release shall be interpreted under and governed by,
construed and enforced in accordance with, and subject to, the laws of the State
of Delaware, without giving effect to any principles of conflicts of law.

7. Entire Agreement. This Release and the Settlement Agreement constitute the
entire understanding and agreement of the Company and Individual and supersede
prior understandings and agreements, if any, among or between the Company and
Individual, with respect to the subject matter of this Release, other than as
specifically referenced herein. Other than the terms set forth in this Release
and the Settlement Agreement, there are no representations, agreements,
arrangements or understandings, oral or written, concerning the subject matter
hereof between the Company and Individual that are not fully expressed or
incorporated by reference in this Release. This Release does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Individual to the Company
under any prior agreement.

8. Fully Understood. By executing this Release, Individual acknowledges and
affirms that he or she has read and understood the foregoing, agreed to the
terms, and acknowledges receipt of a copy of the same. Individual further
acknowledges and agrees that after receiving a copy of this Release,
(a) Individual has been advised and had an opportunity to consult an attorney
before signing it, and (b) Individual enters into this Release knowingly,
voluntarily and after any consultations with any attorney or other advisor as
Individual deemed appropriate. Individual understands and agrees that by signing
this Release he or she is giving up the right to pursue any legal claims that he
or she may have against any Company Released Party.

IN WITNESS WHEREOF, Individual has executed this Release as of the day and year
first above written.

 

INDIVIDUAL    [Name]

 

A-3